DETAILED ACTION
This office action is in response to the present application filed on 06/17/2020.
Claims 1-20 are pending of which claims 1, 8 and 15 are independent claims.
IDS, filed on 09/03/2020, is considered.
The present application is examined under AIA  first to file provisions. 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20090327395 to Park (hereinafter “Park”) in view of US. Pub. 20110026413 to Swarts (hereinafter “Swarts”) and the combination of Park and Swarts is further combine with US Pub. 20210207974 to Zhou (hereinafter “Zhou”).

Regarding claim 1: Park discloses a  method, comprising: by a first wireless device: monitoring a wireless medium for discovery signals; determining that a candidate discovery signal is detected (Park,  see paragraph [0115], peer discovery signal is transmitted between UEs and UE and AP, and the changes thereof; first transition condition detection module determines if a change condition used to trigger a change from the first transmit peer discovery mode to the second transmit peer discovery mode occurred when the communications device is operating the first transmit peer discovery mode, first transition condition detection module makes the determination as a function of a received peer discovery signal); determining whether the candidate discovery signal is a false positive based at least in part on the frequency offset estimation consistency check (Park,  see paragraph [0120], Probabilistic determination module  makes a probabilistic determination as to whether a peer discovery signal using a sidelobe includes information indicating that the peer device from which the peer discovery signal was received belongs to a group of devices of interest to the communications device, for example, one received per discovery signal may include a portion of a set of peer discovery information, and the probabilistic determination module may make a probabilistic determination based on the received portion of the set of discovery information; an identifier such as a device identifier carried in a discovery information signal conveys less than the full set of bits needed to perform a unique identification but may include a sufficient number of bits to perform a positive identification with an acceptable degree of certainty; and  an abbreviated identifier may be communicated in a discovery information portion to save air link resources, and because of this a false positive  identifications may occasionally occur, the probabilistic determination is a determination based on a portion of an ID. Note: Examiner  sees sidelobe having inherent signal problem; usage of sidelobe may invite self-interference is mainly due to a sidelobe leakage  and the energy of the sidelobe tends to be small when the sidelobe is far away from the main-lobe, and due to this  sectors of the same node with large angle separation can be allowed to use the same channel; the  angle separation threshold can be chosen according to the hardware capability or implementation, the number of channels and the maximum degree of the network (US. Pub. 20190141708 paragraph [0226])).  

However, Park does not explicitly teach performing a frequency offset estimation consistency check on the candidate discovery signal. However, Swarts in the same or similar field of endeavor teaches performing a frequency offset estimation( Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS that comes with the discovery signal may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range ) consistency check on the candidate discovery signal (Swarts, see paragraph [0065],  the multiple frequency branch selector  may be operable to check the consistency of the cell ID information and the CP length information across the entire set of multiple frequency branches including the discovery signal and compare it to the consistent information for the selected multiple frequency branch if exists,  and based on maximum PSS correlation peak magnitudes and consistency of the cell ID information and the CP length information from the selected multiple frequency branch and other multiple frequency branches in the set of multiple frequency branches; in the absence of consistent information it may not be possible to make a decision regarding SSS information and correspondingly information related to the base station such as cell ID and Cyclic Prefix length in use may increase false positive). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction in complexity in initial cell search and/or handover modes for all associated mobile devices (Swarts; [0018]).

However, Park does not explicitly teach performing a peak to sidelobe ratio. However, Zhou in the same or similar field of endeavor teaches performing a peak to sidelobe ratio  check(Zhou, see paragraph [0228], the height of the sidelobes with respect to the main peak is quantified by the term peak-to-sidelobe level (PSL), where the ratio of the amplitude of the main peak is compared to the highest absolute sidelobe amplitude, and a PSL value associated with SNR and in order to increase PSL, a Hanning window is to reshape the pulse envelop in order to increase its PSL thus it SNR).In view of the above, having the method of Park and then given the well-established teaching of Swarts, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Swarts as modified by Zhou within the system of Park because it would allow a mobile device a voice command for an added layer of security during use. Furthermore, both references deal with same field of endeavor, thus modification of Park  by Swarts as modified by Zhou  would have been to achieve efficient and effective user authentication on smartphones or other mobile devices  as disclosed in Zhou para 0006.

Regarding claim 2: Park discloses monitoring a wireless medium for discovery signals and determining that a candidate discovery signal is detected. However, Park does not explicitly teach the method of claim 1, wherein the frequency offset estimation consistency check includes determining whether an estimated frequency offset of the candidate discovery signal exceeds a frequency offset threshold. However, Swarts in the same or similar field of endeavor teaches the method of claim 1, wherein the frequency offset estimation consistency check (Swarts, see paragraph [0065],  the multiple frequency branch selector  may be operable to check the consistency of the cell ID information and the CP length information across the entire set of multiple frequency branches including the discovery signal and compare it to the consistent information for the selected multiple frequency branch if exists,  and based on maximum PSS correlation peak magnitudes and consistency of the cell ID information and the CP length information from the selected multiple frequency branch and other multiple frequency branches in the set of multiple frequency branches; in the absence of consistent information it may not be possible to make a decision regarding SSS information and correspondingly information related to the base station such as cell ID and Cyclic Prefix length in use may increase false positive includes determining whether an estimated frequency offset of the candidate discovery signal exceeds a frequency offset threshold (Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data increasing error threshold, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both Swarts; [0018]).

Regarding claim 3: Park discloses monitoring a wireless medium for discovery signals and determining that a candidate discovery signal is detected. However, Park does not explicitly teach the method of claim 1, wherein the peak to sidelobe ratio check includes determining whether an estimated peak to sidelobe ratio of the candidate discovery signal exceeds a peak to sidelobe ratio threshold. However, Zhou in the same or similar field of endeavor teaches the method of claim 1, wherein the peak to sidelobe ratio check includes determining whether an estimated peak to sidelobe ratio of the candidate discovery signal exceeds a peak to sidelobe ratio threshold (Zhou, see paragraph [0228], the height of the sidelobes with respect to the main peak is quantified by the term peak-to-sidelobe level (PSL), where the ratio of the amplitude of the main peak is compared to the highest absolute sidelobe amplitude, and a PSL value associated with SNR and in order to increase PSL, a Hanning window is to reshape the pulse envelop in order to increase its PSL thus it SNR, and the threshold is the sought SNR and by increasing PSL the SNR increases, and one way to increase PSL is to use Hanning window to reshape the pulse).In view of the above, having the method of Park and then given the well-established teaching of Swarts, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Swarts as modified by Zhou within the system of Park because it would 

Regarding claim 4: Park discloses the  method of claim 1, wherein the method further comprises: determining that the candidate discovery signal (Park,  see paragraph [0115], peer discovery signal is transmitted between UEs and UE and AP, and the changes thereof; first transition condition detection module determines if a change condition used to trigger a change from the first transmit peer discovery mode to the second transmit peer discovery mode occurred when the communications device is operating the first transmit peer discovery mode, first transition condition detection module makes the determination as a function of a received peer discovery signal) is a false positive if the candidate discovery signal fails either the frequency offset estimation consistency check and determining that the candidate discovery signal is an actual detected discovery signal if the candidate discovery signal passes both the frequency offset estimation consistency check (Park,  see paragraph [0115], peer discovery signal is transmitted between UEs, and the changes thereof; first transition condition detection module determines if a change condition used to trigger a change from the first transmit peer discovery mode to the second transmit peer discovery mode occurred when the communications device is operating the first transmit peer discovery mode, first transition condition detection module makes the determination as a function of a received peer discovery signal Note: Examiner  sees sidelobe having inherent signal problem; usage of sidelobe may invite self-interference is mainly due to a sidelobe leakage  and the energy of the sidelobe tends to be small when the sidelobe is far away from the main-lobe, and due to this  sectors of the same node with large angle separation can be allowed to use the same channel; the  angle separation threshold can be chosen according to the hardware capability or implementation, the number of channels and the maximum degree of the network (US. Pub. 20190141708 paragraph [0226])). 

However, Park does not explicitly teach performing a peak to sidelobe ratio check. However, Zhou in the same or similar field of endeavor teaches performing a peak to sidelobe ratio  check(Zhou, see paragraph [0228], the height of the sidelobes with respect to the main peak is quantified by the term peak-to-sidelobe level (PSL), where the ratio of the amplitude of the main peak is compared to the highest absolute sidelobe amplitude, and a PSL value associated with SNR and in order to increase PSL, a Hanning window is to reshape the pulse envelop in order to increase its PSL thus it SNR).In view of the above, having the method of Park and then given the well-established teaching of Swarts, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Swarts as modified by Zhou within the system of Park because it would allow a mobile device a voice command for an added layer of 
 
Regarding claim 5: Park discloses monitoring a wireless medium for discovery signals and determining that a candidate discovery signal is detected. However, Park does not explicitly teach the method of claim 1, wherein the method further comprises: obtaining a frequency offset estimation for the candidate discovery signal; and iteratively refining the frequency offset estimation for the candidate discovery signal, wherein at each iteration, the candidate discovery signal is compensated by the frequency offset estimation from the previous iteration and an increased number of neighboring time samples is used. However, Swarts in the same or similar field of endeavor teaches the method of claim 1, wherein the method further comprises: obtaining a frequency offset estimation for the candidate discovery signal Swarts, see paragraph [0065],  the multiple frequency branch selector  may be operable to check the consistency of the cell ID information and the CP length information across the entire set of multiple frequency branches; and iteratively refining the frequency offset estimation (Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation)   for the candidate discovery signal, wherein at each iteration, the candidate discovery signal is compensated by the frequency offset estimation from a previous iteration and an increased number of neighboring time samples is used Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range.  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction in complexity in initial cell search and/or handover modes for all associated mobile devices (Swarts; [0018]).

Regarding claim 6: Park discloses monitoring a wireless medium for discovery signals and determining that a candidate discovery signal is detected. However, Park does not explicitly teach the method of claim 1, wherein the method further comprises: obtaining a time offset estimation; and iteratively refining the time offset estimation for the candidate discovery signal, wherein at each iteration, the candidate discovery signal is Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation for the candidate discovery signal (Swarts, see paragraph [0065],  the multiple frequency branch selector  may be operable to check the consistency of the cell ID information and the CP length information across the entire set of multiple frequency branches; and iteratively refining the time offset estimation for the candidate discovery signal, wherein at each iteration, the candidate discovery signal is compensated by the time offset estimation from the previous iteration and an increased number of neighboring frequency resource elements is used Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range. It would have been obvious to one with ordinary skill in Swarts; [0018]).

Regarding claim 7: Park discloses the  method of claim 1, wherein the candidate discovery signal comprises a device-to-device (D2D) discovery signal(Park,  see paragraph [0115], peer discovery signal is transmitted between UEs and UE and AP, and the changes thereof; first transition condition detection module determines if a change condition used to trigger a change from the first transmit peer discovery mode to the second transmit peer discovery mode occurred when the communications device is operating the first transmit peer discovery mode, first transition condition detection module makes the determination as a function of a received peer discovery signal).

However, Park does not explicitly teach wherein monitoring the wireless medium for discovery signals further comprises correlating signals received on the wireless medium with one or more known D2D discovery preamble signals; wherein determining that a candidate discovery signal is detected further comprises determining that correlating signals received on the wireless medium with the one or more known D2D discovery Swarts, see paragraph [0065],  the multiple frequency branch selector  may be operable to check the consistency of the cell ID information and the CP length information across the entire set of multiple frequency branches including the discovery signal and compare it to the consistent information for the selected multiple frequency branch if exists,  and based on maximum PSS correlation peak magnitudes and consistency of the cell ID information and the CP length information from the selected multiple frequency branch and other multiple frequency branches in the set of multiple frequency branches; in the absence of consistent information it may not be possible to make a decision regarding SSS information and correspondingly information related to the base station such as cell ID and Cyclic Prefix length in use may increase false positive). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both references are from Swarts; [0018]).

Regarding claim 8. An apparatus, comprising: a processor configured to cause a wireless device to: monitor a wireless medium for discovery signals; determine that a candidate discovery signal is detected(Park,  see paragraph [0115], peer discovery signal is transmitted between UEs and UE and AP, and the changes thereof; first transition condition detection module determines if a change condition used to trigger a change from the first transmit peer discovery mode to the second transmit peer discovery mode occurred when the communications device is operating the first transmit peer discovery mode, first transition condition detection module makes the determination as a function of a received peer discovery signal); and determine whether the candidate discovery signal is a false positive based at least in part on the frequency offset estimation consistency check Park,  see paragraph [0120], Probabilistic determination module  makes a probabilistic determination as to whether a peer discovery signal using a sidelobe includes information indicating that the peer device from which the peer discovery signal was received belongs to a group of devices of interest to the communications device, for example, one received per discovery signal may include a portion of a set of peer discovery information, and the probabilistic determination module may make a probabilistic determination based on the received portion of the set of discovery information; an identifier such as a device identifier carried in a discovery information signal conveys less than the full set of bits needed to perform a unique identification but may include a sufficient number of bits to perform a positive identification with an acceptable degree of certainty; and  an abbreviated identifier may be communicated in a discovery information portion to save air link resources, and because of this a false positive  identifications may occasionally occur, the probabilistic determination is a determination based on a portion of an ID).

However, Park does not explicitly teach determine a first estimated frequency offset of the candidate discovery signal; perform a frequency offset estimation consistency check on the candidate discovery signal based on a comparison of the first estimated frequency offset of the candidate discovery signal to a threshold. However, Swarts in the same or similar field of endeavor teaches determine a first estimated frequency offset of the candidate discovery signal (Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range); perform a frequency offset estimation Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range consistency check on the candidate discovery signal based on a comparison of the first estimated frequency offset of the candidate discovery signal to a threshold (Swarts, see paragraph [0065],  the multiple frequency branch selector  may be operable to check the consistency of the cell ID information and the CP length information across the entire set of multiple frequency branches including the discovery signal and compare it to the consistent information for the selected multiple frequency branch if exists,  and based on maximum PSS correlation peak magnitudes and consistency of the cell ID information and the CP length information from the selected multiple frequency branch and other multiple frequency branches in the set of multiple frequency branches; in the absence of consistent information it may not be possible to make a decision regarding SSS information and correspondingly information related to the base station such as cell ID and Cyclic Prefix length in use may increase false positive). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction in complexity in initial cell search and/or handover modes for all associated mobile devices (Swarts; [0018]).

Regarding claim 9: Park discloses monitoring a wireless medium for discovery signals and determining that a candidate discovery signal is detected. However, Park does not explicitly teach the apparatus of claim 8, wherein to perform the frequency offset estimation consistency check; the processor is further configured to cause the wireless device to: obtain multiple frequency offset estimates for the candidate discovery signal using different time lags; determine that the candidate discovery signal fails the frequency offset estimation check if a relative difference between different frequency offset estimates exceeds a relative frequency offset difference threshold; and determine that the candidate discovery signal passes the frequency offset estimation check if a relative difference between different frequency offset estimates does not exceed the relative frequency offset difference threshold. However, Swarts in the same or similar field of endeavor teaches the apparatus of claim 8, wherein to perform the frequency offset estimation consistency check (Swarts, see paragraph [0065],  the multiple frequency branch selector  may be operable to check the consistency of the cell ID information and the CP length information across the entire set of multiple frequency branches including the discovery signal and compare it to the consistent information for the selected multiple frequency branch if exists,  and based on maximum PSS correlation peak magnitudes and consistency of the cell ID information and the CP length information from the selected multiple frequency branch and other multiple frequency branches in the set of multiple frequency branches; in the absence of consistent information it may not be possible to make a decision regarding SSS information and correspondingly information related to the base station such as cell ID and Cyclic Prefix length in use may increase false positive), the processor is further configured to cause the wireless device to: obtain multiple frequency offset estimates for the candidate discovery signal using different time lags; determine that the candidate discovery signal fails the frequency offset estimation check if the relative difference between different frequency offset estimates exceeds a relative frequency offset difference threshold; and determine that the candidate discovery signal passes the frequency offset estimation check if the relative difference between different frequency offset estimates does not exceed the relative frequency offset difference threshold (Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction in complexity in initial cell search and/or handover modes for all associated mobile devices (Swarts; [0018]).

Regarding claim 10: Park discloses monitoring a wireless medium for discovery signals and determining that a candidate discovery signal is detected. However, Park does not explicitly teach the apparatus of claim 8, wherein to perform the frequency offset estimation consistency check, the processor is further configured to cause the wireless device to: obtain multiple frequency offset estimates for the candidate discovery signal using different time lags; determine that the candidate discovery signal fails the frequency offset estimation check if any of the frequency offset estimates for the candidate discovery signal exceeds an absolute frequency offset threshold; and determine that the candidate discovery signal passes the frequency offset estimation Swarts, see paragraph [0065],  the multiple frequency branch selector  may be operable to check the consistency of the cell ID information and the CP length information across the entire set of multiple frequency branches including the discovery signal), the processor is further configured to cause the wireless device to: obtain multiple frequency offset estimates for the candidate discovery signal using different time lags; determine that the candidate discovery signal fails the frequency offset estimation check if any of the frequency offset estimates for the candidate discovery signal exceeds an absolute frequency offset threshold Swarts, see paragraph [0065],  based on maximum PSS correlation peak magnitudes and consistency of the cell ID information and the CP length information from the selected multiple frequency branch and other multiple frequency branches in the set of multiple frequency branches; in the absence of consistent information it may not be possible to make a decision regarding SSS information and correspondingly information related to the base station such as cell ID and Cyclic Prefix length in use may increase false positive; and determine that the candidate discovery signal passes the frequency offset estimation check if none of the frequency offset estimates for the candidate discovery signal exceeds the absolute frequency offset threshold (Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction in complexity in initial cell search and/or handover modes for all associated mobile devices (Swarts; [0018]).

Regarding claim 11: Park discloses the  apparatus of claim 8, wherein the processor is further configured to cause the wireless device to: determine whether the candidate discovery signal is a false positive  (Park,  see paragraph [0120], Probabilistic determination module  makes a probabilistic determination as to whether a peer discovery signal using a sidelobe includes information indicating that the peer device from which the peer discovery signal was received belongs to a group of devices of interest to the communications device, for example, one received per discovery signal may include a portion of a set of peer discovery information, and the probabilistic determination module may make a probabilistic determination based on the received portion of the set of discovery information; an identifier such as a device identifier carried in a discovery information signal conveys less than the full set of bits needed to perform a unique identification but may include a sufficient number of bits to perform a positive identification with an acceptable degree of certainty; and  an abbreviated identifier may be communicated in a discovery information portion to save air link resources, and because of this a false positive  identifications may occasionally occur, the probabilistic determination is a determination based on a portion of an ID. Note: Examiner  sees sidelobe having inherent signal problem; usage of sidelobe may invite self-interference is mainly due to a sidelobe leakage  and the energy of the sidelobe tends to be small when the sidelobe is far away from the main-lobe, and due to this  sectors of the same node with large angle separation can be allowed to use the same channel; the  angle separation threshold can be chosen according to the hardware capability or implementation, the number of channels and the maximum degree of the network (US. Pub. 20190141708 paragraph [0226]).  

However, Park does not explicitly teach performing a peak to sidelobe ratio check. However, Zhou in the same or similar field of endeavor teaches performing a peak to sidelobe ratio   check(Zhou, see paragraph [0228], the height of the sidelobes with respect to the main peak is quantified by the term peak-to-sidelobe level (PSL), where the ratio of the amplitude of the main peak is compared to the highest absolute sidelobe amplitude, and a PSL value associated with SNR and in order to increase PSL, a Hanning window is to reshape the pulse envelop in order to increase its PSL thus it SNR).In view of the above, having the method of Park and then given the well-established teaching of Swarts, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Swarts as modified by Zhou within the system of Park because it would allow a mobile device a voice command for an added layer of security during use. Furthermore, both references deal with same field of endeavor, thus modification of Park  by Swarts as modified by Zhou  would have been to achieve efficient and effective user authentication on smartphones or other mobile devices  as disclosed in Zhou para 0006.

Regarding claim 12: Park discloses monitoring a wireless medium for discovery signals and determining that a candidate discovery signal is detected. However, Park does not explicitly teach the apparatus of claim 11, wherein to perform the peak to sidelobe ratio check, the processor is further configured to cause the wireless device to: calculate a peak to sidelobe ratio for the candidate discovery signal; determine that the candidate discovery signal passes the peak to sidelobe ratio check if the peak to sidelobe ratio is greater than a peak to sidelobe ratio threshold; and determine that the candidate discovery signal fails the peak to sidelobe ratio check if the peak to sidelobe ratio is less than the peak to sidelobe ratio threshold. However, Zhou in the same or similar field of endeavor teaches the apparatus of claim 11, wherein to perform the peak Zhou, see paragraph [0228], the height of the sidelobes with respect to the main peak is quantified by the term peak-to-sidelobe level (PSL), where the ratio of the amplitude of the main peak is compared to the highest absolute sidelobe amplitude, and a PSL value associated with SNR and in order to increase PSL, a Hanning window is to reshape the pulse envelop in order to increase its PSL thus it SNR, and the threshold is the sought SNR and by increasing PSL the SNR increases, and one way to increase PSL is to use Hanning window to reshape the pulse).In view of the above, having the method of Park and then given the well-established teaching of Swarts, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Swarts as modified by Zhou within the system of Park because it would allow a mobile device a voice command for an added layer of security during use. Furthermore, both references deal with same field of endeavor, thus modification of Park  by Swarts as modified by Zhou  would have been to achieve efficient and effective user authentication on smartphones or other mobile devices  as disclosed in Zhou para 0006.

Regarding claim 13: Park discloses the  apparatus of claim 8, wherein the processor is further configured to cause the wireless device to: wherein the processor is further configured to cause the wireless device to:; compensate the candidate discovery signal using the first frequency offset estimate(Park,  see paragraph [0115], peer discovery signal is transmitted between UEs and UE and AP, and the changes thereof; first transition condition detection module determines if a change condition used to trigger a change from the first transmit peer discovery mode to the second transmit peer discovery mode occurred when the communications device is operating the first transmit peer discovery mode, first transition condition detection module makes the determination as a function of a received peer discovery signal). 

However, Park does not explicitly teach wherein the first estimated frequency offset of the candidate discovery signal is based on a first number of neighboring samples,  and determine a second number of neighboring samples to use for a second frequency offset estimate, wherein the second number of neighboring samples is larger than the first number of neighboring samples; and obtain the second frequency offset estimate of the compensated candidate discovery signal using the second number of neighboring samples. However, Swarts in the same or similar field of endeavor teaches determine a second number of neighboring samples to use for a second frequency offset estimate, wherein the second number of neighboring samples is larger than the first number of neighboring samples; and obtain the second frequency offset estimate of the compensated candidate discovery signal using the second number of neighboring Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets ( compensation )may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range, and the first and second number of neighboring samples are selected from the desired frequency range). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction in complexity in initial cell search and/or handover modes for all associated mobile devices (Swarts; [0018]).

Regarding claim 14: Park discloses monitoring a wireless medium for discovery signals and determining that a candidate discovery signal is detected. However, Park does not explicitly teach the apparatus of claim 8, wherein the processor is further Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation of the received candidate discovery signal; determine  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction in complexity in initial cell search and/or handover modes for all associated mobile devices (Swarts; [0018]).

Regarding claim 15. A wireless device, comprising: an antenna; a radio operably coupled to the antenna; and a processor operably coupled to the radio; wherein the wireless device is configured to: monitor a wireless medium for discovery signals (Park,  see paragraph [0115], peer discovery signal is transmitted between UEs and UE and AP, and the changes thereof; first transition condition detection module determines if a change condition used to trigger a change from the first transmit peer discovery mode to the second transmit peer discovery mode occurred when the communications device is operating the first transmit peer discovery mode, first transition condition detection module makes the determination as a function of a received peer discovery signal). 

However, Park does not explicitly teach determine that a candidate discovery signal is detected; perform coarse timing acquisition for the candidate discovery signal; perform coarse frequency offset estimation for the candidate discovery signal based on the coarse timing acquisition; perform fine timing acquisition for the candidate discovery signal based on the coarse frequency offset acquisition; and perform fine frequency offset estimation for the candidate discovery signal based on the fine timing acquisition. However, Swarts in the same or similar field of endeavor teaches determine that a candidate discovery signal is detected; perform coarse timing acquisition for the candidate discovery signal; perform coarse frequency offset estimation for the candidate discovery signal based on the coarse timing acquisition; perform fine timing acquisition for the candidate discovery signal based on the coarse frequency offset acquisition; and perform fine frequency offset estimation for the candidate discovery signal based on the fine timing acquisition (Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range. frequency testing for frequency offset estimation determines the correct PSS symbol timing whether coarse or fine setting). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction in complexity in initial cell search and/or handover modes for all associated mobile devices (Swarts; [0018]).

Regarding claim 16: Park discloses monitoring a wireless medium for discovery signals and determining that a candidate discovery signal is detected. However, Park does not explicitly teach the wireless device of claim 15, wherein the coarse timing acquisition, coarse frequency offset estimation, fine timing acquisition, and fine frequency offset estimation are performed iteratively on a same set of signal samples. However, Swarts in the same or similar field of endeavor teaches the wireless device of claim 15, wherein the coarse timing acquisition, coarse frequency offset estimation, fine timing acquisition, and fine frequency offset estimation are performed iteratively on a same set of signal samples (Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range frequency testing for frequency offset estimation determines correct PSS symbol timing whether   coarse or fine setting for the same set of signal sample). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction in complexity in initial cell search and/or handover modes for all associated mobile devices (Swarts; [0018]).

Regarding claim 17: Park discloses the  wireless device of claim 15, wherein the wireless device is further configured to: determine the candidate discovery signal Park,  see paragraph [0115], peer discovery signal is transmitted between UEs and UE and AP, and the changes thereof; first transition condition detection module determines if a change condition used to trigger a change from the first transmit peer discovery mode to the second transmit peer discovery mode occurred when the communications device is operating the first transmit peer discovery mode, first transition condition detection module makes the determination as a function of a received peer discovery signal is a false positive based at least in part on the frequency offset estimation consistency check Park,  see paragraph [0120], probabilistic determination module  makes a probabilistic determination as to whether a peer discovery signal using a sidelobe includes information indicating that the peer device from which the peer discovery signal was received belongs to a group of devices of interest to the communications device, for example, one received per discovery signal may include a portion of a set of peer discovery information, and the probabilistic determination module may make a probabilistic determination based on the received portion of the set of discovery information; an identifier such as a device identifier carried in a discovery information signal conveys less than the full set of bits needed to perform a unique identification but may include a sufficient number of bits to perform a positive identification with an acceptable degree of certainty; and  an abbreviated identifier may be communicated in a discovery information portion to save air link resources, and because of this a false positive  identifications may occasionally occur, the probabilistic determination is a determination based on a portion of an ID. Note: Examiner  sees sidelobe having inherent signal problem; usage of sidelobe may invite self-interference is mainly due to a sidelobe leakage  and the energy of the sidelobe tends to be small when the sidelobe is far away from the main-lobe, and due to this  sectors of the same node with large angle separation can be allowed to use the same channel; the  angle separation threshold can be chosen according to the hardware capability or implementation, the number of channels and the maximum degree of the network (US. Pub. 20190141708 paragraph [0226])).  

However, Park does not explicitly teach perform a frequency offset estimation consistency check on the candidate discovery signal. However, Swarts in the same or similar field of endeavor teaches perform a frequency offset estimation (Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation consistency check on the candidate discovery signal (Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range frequency testing for frequency offset estimation determines the correct PSS symbol timing whether coarse or fine setting). It would have been obvious to one with ordinary skill in the art at the time of the invention to Swarts; [0018]).

Regarding claim 18: Park discloses the  wireless device of claim 15, wherein the wireless device is further configured to: perform a peak to sidelobe ratio check for the candidate discovery signal; and determine whether the candidate discovery signal is a false positive based at least in part on the peak to sidelobe ratio check Park,  see paragraph [0120], Probabilistic determination module  makes a probabilistic determination as to whether a peer discovery signal using a sidelobe includes information indicating that the peer device from which the peer discovery signal was received belongs to a group of devices of interest to the communications device, for example, one received per discovery signal may include a portion of a set of peer discovery information, and the probabilistic determination module may make a probabilistic determination based on the received portion of the set of discovery information; an identifier such as a device identifier carried in a discovery information signal conveys less than the full set of bits needed to perform a unique identification but may include a sufficient number of bits to perform a positive identification with an acceptable degree of certainty; and  an abbreviated identifier may be communicated in a discovery information portion to save air link resources, and because of this a false positive  identifications may occasionally occur, the probabilistic determination is a determination based on a portion of an ID. Note: Examiner  sees sidelobe having inherent signal problem; usage of sidelobe may invite self-interference is mainly due to a sidelobe leakage  and the energy of the sidelobe tends to be small when the sidelobe is far away from the main-lobe, and due to this  sectors of the same node with large angle separation can be allowed to use the same channel; the  angle separation threshold can be chosen according to the hardware capability or implementation, the number of channels and the maximum degree of the network (US. Pub. 20190141708 paragraph [0226]).  

Regarding claim 19: Park discloses the  wireless device of claim 15, wherein the wireless device is further configured to: determine that multiple candidate discovery signals are detected (Park,  see paragraph [0115], peer discovery signal is transmitted between UEs and UE and AP, and the changes thereof; first transition condition detection module determines if a change condition used to trigger a change from the first transmit peer discovery mode to the second transmit peer discovery mode occurred when the communications device is operating the first transmit peer discovery mode, first transition condition detection module makes the determination as a function of a received peer discovery signal. 

However, Park does not explicitly teach perform coarse timing acquisition, coarse frequency offset estimation, fine timing acquisition, and fine frequency offset estimation Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range. frequency testing for frequency offset estimation determines correct PSS symbol timing whether   coarse or fine setting for the same set of signal sample). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have Swarts; [0018]).

Regarding claim 20: Park discloses the  wireless device of claim 15, wherein the wireless device is further configured to: check on each of the multiple candidate discovery signals; Park,  see paragraph [0115], peer discovery signal is transmitted between UEs and UE and AP, and the changes thereof; first transition condition detection module determines if a change condition used to trigger a change from the first transmit peer discovery mode to the second transmit peer discovery mode occurred when the communications device is operating the first transmit peer discovery mode, first transition condition detection module makes the determination as a function of a received peer discovery signal and determine whether each of the candidate discovery signal is a false positive based at least in part on one or more of the frequency offset estimation consistency check (Park,  see paragraph [0120], Probabilistic determination module  makes a probabilistic determination as to whether a peer discovery signal using a sidelobe includes information indicating that the peer device from which the peer discovery signal was received belongs to a group of devices of interest to the communications device, for example, one received per discovery signal may include a portion of a set of peer discovery information, and the probabilistic determination module may make a probabilistic determination based on the received portion of the set of discovery information; an identifier such as a device identifier carried in a discovery information signal conveys less than the full set of bits needed to perform a unique identification but may include a sufficient number of bits to perform a positive identification with an acceptable degree of certainty; and  an abbreviated identifier may be communicated in a discovery information portion to save air link resources, and because of this a false positive  identifications may occasionally occur, the probabilistic determination is a determination based on a portion of an ID. Note: Examiner  sees sidelobe having inherent signal problem; usage of sidelobe may invite self-interference is mainly due to a sidelobe leakage  and the energy of the sidelobe tends to be small when the sidelobe is far away from the main-lobe, and due to this  sectors of the same node with large angle separation can be allowed to use the same channel; the  angle separation threshold can be chosen according to the hardware capability or implementation, the number of channels and the maximum degree of the network (US. Pub. 20190141708 paragraph [0226]).  

However, Park does not explicitly teach determine that multiple candidate discovery signals are detected; perform one or more of a frequency offset estimation consistency check. However, Swarts in the same or similar field of endeavor teaches determine that multiple candidate discovery signals are detected; perform one or more of a frequency offset estimation (Swarts, see paragraph [0021], perform multiple frequency testing for frequency offset estimation;  the uncertainties for the correct PSS symbol timing and frequency offset for the particular received PSS may cause the mobile device to fail to detect the particular PSS when present, erroneously detect the particular PSS when none may be present, or detect the particular PSS but fail to estimate the correct PSS symbol timing and/or frequency offset, thereby losing data, and as a result the mobile device may be operable to perform multiple frequency testing for frequency offset estimation; a set of intentional frequency offsets (compensation)may be selected within the desired local oscillator frequency uncertainty range such as, for example, .+-.15 ppm to evenly cover the desired frequency uncertainty range. frequency testing for frequency offset estimation determines correct PSS symbol timing whether   coarse or fine setting for the same set of signal sample consistency check Swarts, see paragraph [0065],  the multiple frequency branch selector  may be operable to check the consistency of the cell ID information and the CP length information across the entire set of multiple frequency branches including the discovery signal and compare it to the consistent information for the selected multiple frequency branch if exists,  and based on maximum PSS correlation peak magnitudes and consistency of the cell ID information and the CP length information from the selected multiple frequency branch and other multiple frequency branches in the set of multiple frequency branches; in the absence of consistent information it may not be possible to make a decision regarding SSS information and correspondingly information related to the base station such as cell ID and Cyclic Prefix length in use may increase false positive). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Swarts into Park’s system/method because it would allow the PSS and the SSS timing and frequency offset issues to be resolved before cell-specific information may be determined.  Such combination would have been obvious to combine as both Swarts; [0018]).

However, Park does not explicitly teach performing a peak to sidelobe ratio and the peak to sidelobe ratio check. However, Zhou in the same or similar field of endeavor teaches performing a peak to sidelobe ratio  check(Zhou, see paragraph [0228], the height of the sidelobes with respect to the main peak is quantified by the term peak-to-sidelobe level (PSL), where the ratio of the amplitude of the main peak is compared to the highest absolute sidelobe amplitude, and a PSL value associated with SNR and in order to increase PSL, a Hanning window is to reshape the pulse envelop in order to increase its PSL thus it SNR).In view of the above, having the method of Park and then given the well-established teaching of Swarts, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Swarts as modified by Zhou within the system of Park because it would allow a mobile device a voice command for an added layer of security during use. Furthermore, both references deal with same field of endeavor, thus modification of Park  by Swarts as modified by Zhou  would have been to achieve efficient and effective user authentication on smartphones or other mobile devices  as disclosed in Zhou para 0006.



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                

                                           	/GREGORY B SEFCHECK/
Primary Examiner, Art Unit 2477